DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This is a non-final action is in response to U.S. Patent Application No. 17/406,347 filed on August 19, 2021.  Provisional Application No. 63/068,034 was filed on August 19, 2020.  Claims 1 – 30 are pending and have been examined.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 30 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 16 are directed to a system. Claims 17 – 30 are directed to a method. Therefore, on its face, each of Claims 1 – 30 is directed to a statutory class of invention.


Claim 1 recites a system comprising: one or more entity systems; and a computer platform comprising at least one processor and non-transitory memory, the computer platform configured to communicate with the one or more entity systems via one or more computer networks, the computer platform configured to: receive one or more electronic order messages from among the one or more entity systems, at least one message among the one or more electronic order messages including an order of a predetermined order type comprising sell order information associated with an entity having securities not previously registered for transactions with the computer platform; identify, from among the one or more electronic order messages, one or more requests for participation in an electronic auction associated with the computer platform, the one or more requests including auction-only order information, at least one request among the one or more requests including the order of the predetermined order type; determine an auction price for the electronic auction; determine whether the sell order information in the order of the predetermined order type meets at least one predetermined auction condition based on the auction price; when the sell order information meets the at least one predetermined auction condition: permit the order to participate in the electronic auction, such that the order is executed in full in the electronic auction via an auction engine of the computer platform; and when the sell order information does not meet the at least one predetermined auction condition: cancel the electronic auction. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves receiving order messages, including an order of a predetermined order type comprising 

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system comprising: one or more entity systems; and a computer platform comprising at least one processor and non-transitory memory, the computer platform configured to communicate with the one or more entity systems via one or more computer networks, the computer platform configured to: receive one or more electronic order messages from among the one or more entity systems, at least one message among the one or more electronic order messages including an order of a predetermined order type comprising sell order information associated with an entity having securities not previously registered for transactions with the computer platform; identify, from among the one or more electronic order messages, one or more requests for participation in an electronic auction associated with the computer platform, the one or more requests including auction-only order information, at least one request among the one or more requests including the order of the predetermined order type; determine an auction price for the electronic auction; determine whether the sell order information in the order of the electronic auction, such that the order is executed in full in the electronic auction via an auction engine of the computer platform; and when the sell order information does not meet the at least one predetermined auction condition: cancel the electronic auction. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claim 2 (the one or more entity systems are configured to transmit the one or more electronic order messages to the computer platform over the one or more computer networks via at least one data feed), Claims 3 and 18 (the auction engine is configured to perform the electronic auction when said order of the predetermined order type is permitted to participate, to generate at least one matched order from among the one or more requests for participation),  Claims 4 and 19 (the computer platform is configured to perform an allocation of the one or more requests for participation, the allocation including one or more of ranking and pricing the one or more requests for participation based on the auction price), Claims 5, 6 and 20 (parsing, by the computer platform, the at least one message to identify said order of the predetermined order type based on at least one order type indication in the least one message; and verifying, by the computer platform, one or more order characteristics and at least one entity characteristic of the identified order), Claims 7 and 21 (the one or more order characteristics include one or more of an order type indication comprising a limit on open indication, a price indication within a price range indicated in a registration statement associated with the entity, a size indication matching a size indicated in the registration statement, and a value indication matching a value indicated in the registration statement, and the at least one entity characteristic includes a message sending indication comprising a designated broker dealer entity previously registered with the computer platform), Claims 8 and 22 (the at least one predetermined auction condition includes one or more of the auction price being within a price range indicated in a registration statement associated with the entity, the order of the predetermined type being present in the electronic auction and the auction price fully executing the order of the predetermined order type in the electronic auction),        Claims 9 and 23 (the at least one auction includes an opening auction for direct limit orders), Claims 10 and 24 (the computer platform is configured to perform a verification of one or more message characteristics of each message of the one or more electronic order messages), Claims 11 and 25 (verification includes one or more of a risk check evaluation, an evaluation of order type, an evaluation of one or more order characteristics and an evaluation for at least one of missing data and incorrect data), Claims 12 and  26 (the computer platform is configured to generate at least one outgoing message to at least one destination entity for at least one among the one or more electronic order messages responsive to the verification), Claims 13 and 27 (the computer platform is configured to route at least one electronic message among the one or more electronic messages to an order book storage structure or an execution destination responsive to the verification),       Claims 14 and 28 (the computer platform is configured to store the order of the predetermined order type in an order book storage structure, prior to the electronic auction, when another order of the same predetermined order type does not exist on the order book storage structure), Claims 15 and 29 (entity having the securities not previously registered for transactions with the computer platform includes a registration statement issued by a regulatory authority entity) and Claims 16 and 30 (the computer platform is further configured to generate an interactive graphical user interface (GUI) comprising one or more user tools on a display of a computing device, the computer platform configured to receive one or more user inputs via one or more user tools of the interactive GUI, associated with the electronic auction further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 - 30 are not patent eligible. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1- 4 and 8 - 19 and 22 - 30 are rejected under 35 U.S.C. 103 as being anticipated by Givot, US 9,747, 643 B1, (“Givot”), in view of Wenger et al., US 2011/0016033 A1, (“Wenger”).      

Claim 1:
Givot teaches:
A system comprising: one or more entity systems; and (See Givot, Fig. 1A, Col. 18, lines 37 – 39 (Systems operated by Market Participants 101.1, 101.2, 101.3, 101.4, and 101.5 (collectively or representatively 101) are external to the Trading Center's network.))

a computer platform comprising at least one processor and non-transitory memory, the computer platform configured to communicate with the one or more entity systems via one or more computer networks, the computer platform configured to: (See Givot, Fig. 1A, Col. 18, lines 37 – 39 (Systems operated by Market Participants 101.1, 101.2, 101.3, 101.4, and 101.5 (collectively or representatively 101) are external to the Trading Center's network.))
receive one or more electronic order messages from among the one or more entity systems, at least one message among the one or more electronic order messages including an order of a predetermined order type comprising sell order information associated with an entity having securities  *  *  *  for transactions with the computer platform; (See Givot, Col. 21, lines 44 – 46 (During the SNAP Auction Period, the Trading Center continues to receive new inbound orders in the Auction Instrument. These devices electronically transmit messages to the Trading Center using an Outward-Facing Communication Network operated by the Trading Center 111. Typically messages sent from Market Participants to the Trading Center include order, cancel, and cancel/replace messages.))
identify, from among the one or more electronic order messages, one or more requests for participation in an electronic auction associated with the computer platform, the one or more requests including auction-only order information, at least one request among the one or more requests including the order of the predetermined order type; (See Givot, Col.5, lines 4 – 10 (If the Matching Engine determines that a particular SNAP Order meets all prerequisites that are either required by the system or method described herein or set by the Trading Center as part of the Trading Center's embodiment, the Matching Engine initiates an on-demand SNAP Auction for that Financial Instrument.))

determine an auction price for the electronic auction; (See Givot, Abstract (system computes the auction price), Fig. 6, 606 (Calculate the SNAP Auction Price at which a single price auction can be conducted.), Col. 6. Lines 58 – 65 (At this point, all orders to be included in the SNAP Auction are present in the Matching
Engine at this time. If the rules and regulations related to the trading of this Financial Instrument require that Satisfaction Orders be sent, then all protected quotations from other Trading Centers are included in the calculation of the SNAP Auction Price. At the end of the SNAP Auction Pricing Process, the SNAP Auction Price is determined.))

determine whether the sell order information in the order of the predetermined order type meets at least one predetermined auction condition based on the auction price; (See Givot, Col.5, lines 4 – 10 (If the Matching Engine determines that a particular SNAP Order meets all prerequisites that are either required by the system or method described herein or set by the Trading Center as part of the Trading Center's embodiment, the Matching Engine initiates an on-demand SNAP Auction for that Financial Instrument.))

when the sell order information meets the at least one predetermined auction condition: permit the order to participate in the electronic auction, such that the order is executed in full in the electronic auction via an auction engine of the computer platform; and (See Givot, Col.5, lines 4 – 10 (If the Matching Engine determines that a particular SNAP Order meets all prerequisites that are either required by the system or method described herein or set by the Trading Center as part of the Trading Center's embodiment, the Matching Engine initiates an on-demand SNAP Auction for that Financial Instrument.))

when the sell order information does not meet the at least one predetermined auction condition: cancel the electronic auction. (See Givot, Col.5, lines 64 - 67 (The Matching Engine cancels each Resting Order which contains a CANCEL ON SNAP AUCTION order modifier. This modifier indicates that the order should not participate in a SNAP auction.))

Givot does not teach, however, Wenger teaches:
securities not previously registered  (See Wenger, Par. 27 (In some embodiments, the set of rules comprises at least one rule relating to the sale of securities to persons living in states in which the securities are not registered for sale.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Givot discussed above, a step for including securities not previously registered, as taught by Wenger. Givot teaches a system for operating an on-demand auction. It would have been obvious for Givot to include securities that have not been previously registered in his auction system so as to increase the amount of securities that can participate in the auction. Since the claimed invention is merely a combination of old elements, Givot’s auction system and Wenger’s step for including securities that have not been registered, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Givot and Wenger teach each and every element of Claim 1 above.
Givot further teaches:
the one or more entity systems are configured to transmit the one or more electronic order messages to the computer platform over the one or more computer networks via at least one data feed. (See Givot, Col. 21, lines 44 – 46 (During the SNAP Auction Period, the Trading Center continues to receive new inbound orders in the Auction Instrument. These devices electronically transmit messages to the Trading Center using an Outward-Facing Communication Network operated by the Trading Center 111. Typically messages sent from Market Participants to the Trading Center include order, cancel, and cancel/replace messages.))

Claim 3:
Givot and Wenger teach each and every element of Claim 1 above.
Givot further teaches:
the auction engine is configured to perform the electronic auction when said order of the predetermined order type is permitted to participate, to generate at least one matched order from among the one or more requests for participation.  (See Givot, Col. 7, lines 46 – 67 (The Matching Engine now calculates the SNAP Auction Price APr as a single price at which buy and sell orders in the Order Book can be matched. During this process, the Matching Engine assumes that bids and offers in other Trading Centers will be satisfied by sending Satisfaction Orders, and the Matching Engine takes those bids and offers into consideration in determining the SNAP Auction Price. All orders in the Order Book are ranked based on their Working Price and therefore, applicable rules and regulations constraining the execution prices of an order (e.g., Reg NMS and Reg SHO for a Reg NMS Security) are reflected in the calculation of the SNAP Auction Price. The SNAP Auction Price will always set so that, if all Satisfaction Orders are fully executed, when those executions are allocated to Resting Orders and the remaining Resting Orders are matched at the SNAP Auction Price, the remaining Order Book will be neither Locked nor Crossed. In certain instances, there may be more than one Auction Price at which all of the conditions above can be met. The present system and method allow for the Trading Center to determine which of multiple possible SNAP Auction Prices to use under such circumstances.))

Claim 4:
Givot and Wenger teach each and every element of Claim 1 above.
Givot further teaches:
the computer platform is configured to perform an allocation of the one or more requests for participation, the allocation including one or more of ranking and pricing the one or more requests for participation based on the auction price.  (See Givot, Col. 7, lines 46 – 67 (The Matching Engine now calculates the SNAP Auction Price APr as a single price at which buy and sell orders in the Order Book can be matched. During this process, the Matching Engine assumes that bids and offers in other Trading Centers will be satisfied by sending Satisfaction Orders, and the Matching Engine takes those bids and offers into consideration in determining the SNAP Auction Price. All orders in the Order Book are ranked based on their Working Price and therefore, applicable rules and regulations constraining the execution prices of an order (e.g., Reg NMS and Reg SHO for a Reg NMS Security) are reflected in the calculation of the SNAP Auction Price. The SNAP Auction Price will always set so that, if all Satisfaction Orders are fully executed, when those executions are allocated to Resting Orders and the remaining Resting Orders are matched at the SNAP Auction Price, the remaining Order Book will be neither Locked nor Crossed. In certain instances, there may be more than one Auction Price at which all of the conditions above can be met. The present system and method allow for the Trading Center to determine which of multiple possible SNAP Auction Prices to use under such circumstances.))

Claim 8:
Givot and Wenger teach each and every element of Claim 1 above.
Givot further teaches:
the at least one predetermined auction condition includes one or more of the auction price being within a price range indicated in a registration statement associated with the entity, the order of the predetermined type being present in the electronic auction and the auction price fully executing the order of the predetermined order type in the electronic auction. (See Givot, Col. 6, lines 1 - 14 (Its use is advantageous because if an order is sitting in the order book beforehand and the person placing the order does not want to be locked in for the time period of an auction (because cancels are not allowed during the auctions, and someone who has submitted a limit price order that is resting in the book may not want to be subject to adverse market movement while being unable to cancel that order during a SNAP Auction), the order can be originally submitted with a cancel on SNAP auction order modifier. If this is the case, the order is automatically canceled by the Matching Engine when a SNAP auction occurs. Put simply, this modifier allows one to participate in the market with their order, but not be forced to go into an auction which comes upon the order with no warning.))

Claim 9:
Givot and Wenger teach each and every element of Claim 1 above.
Givot further teaches:
the at least one auction includes an opening auction for direct limit orders. (See Givot, Col. 6, lines 1 – 14 (Its use is advantageous because if an order is sitting in the order book beforehand and the person placing the order does not want to be locked in for the time period of an auction (because cancels are not allowed during the auctions, and someone who has submitted a limit price order that is resting in the book may not want to be subject to adverse market movement while being unable to cancel that order during a SNAP Auction), the order can be originally submitted with a cancel on SNAP auction order modifier. If this is the case, the order is automatically canceled by the Matching Engine when a SNAP auction occurs. Put simply, this modifier allows one to participate in the market with their order, but not be forced to go into an auction which comes upon the order with no warning.))

Claim 10:
Givot and Wenger teach each and every element of Claim 1 above.
Givot further teaches:
the computer platform is configured to perform a verification of one or more message characteristics of each message of the one or more electronic order messages.  (See Givot, Col. 9, lines 20-25 (The Matching Engine resumes real time processing of order, cancel, and cancel/replace messages. New messages are placed in the FIFO queue created and described above. All queued order, cancel, and cancel/replace messages which have been queued during the SNAP Auction Cycle are now processed in the sequence in which they were received until the queue is empty.))
Claim 11:
Givot and Wenger teach each and every element of Claim 10 above.
Givot further teaches:
verification includes one or more of a risk check evaluation, an evaluation of order type, an evaluation of one or more order characteristics and an evaluation for at least one of missing data and incorrect data. (See Givot, Col. 9, lines 20-25 (The Matching Engine resumes real time processing of order, cancel, and cancel/replace messages. New messages are placed in the FIFO queue created and described above. All queued order, cancel, and cancel/replace messages which have been queued during the SNAP Auction Cycle are now processed in the sequence in which they were received until the queue is empty.))

Claim 12:
Givot and Wenger teach each and every element of Claim 10 above.
Givot further teaches:
the computer platform is configured to generate at least one outgoing message to at least one destination entity for at least one among the one or more electronic order messages responsive to the verification. (See Givot, Col. 9, lines 33 - 41 (The Matching Engine now publishes its current quote and that portion of the Order Book which it would normally publish during the Open Trading State. Once the current quote and Order Book contents have been published (if Order Book data is normally published), the Matching Engine resumes real time publication of changes to the Auction Instrument's current quote and changes to the contents of the Order Book (if Order Book data is normally published).))

Claim 13:
Givot and Wenger teach each and every element of Claim 10 above.
Givot further teaches:
the computer platform is configured to route at least one electronic message among the one or more electronic messages to an order book storage structure or an execution destination responsive to the verification. (See Givot, Col. 9, lines 33 - 41 (The Matching Engine now publishes its current quote and that portion of the Order Book which it would normally publish during the Open Trading State. Once the current quote and Order Book contents have been published (if Order Book data is normally published), the Matching Engine resumes real time publication of changes to the Auction Instrument's current quote and changes to the contents of the Order Book (if Order Book data is normally published).))

Claim 14:
Givot and Wenger teach each and every element of Claim 1 above.
Givot further teaches:
the computer platform is configured to store the order of the predetermined order type in an order book storage structure, prior to the electronic auction, when another order of the same predetermined order type does not exist on the order book storage structure. (See Givot, Col. 9, lines 33 - 41 (The Matching Engine now publishes its current quote and that portion of the Order Book which it would normally publish during the Open Trading State. Once the current quote and Order Book contents have been published (if Order Book data is normally published), the Matching Engine resumes real time publication of changes to the Auction Instrument's current quote and changes to the contents of the Order Book (if Order Book data is normally published).))

Claim 15:
Givot and Wenger teach each and every element of Claim 1 above.
Givot does not teach, however, Wenger teaches:
entity having the securities not previously registered for transactions with the computer platform includes a registration statement issued by a regulatory authority entity. (See Wenger, Par. 16 (In some embodiments, the set of rules comprises at least one of a law, a regulation, and an administrative rule. In some embodiments, the set of rules comprises at least one rule relating to at least one of insider trading and naked short selling. In some embodiments, the set of rules comprises at least one rule relating to at least one of prohibited collusion, unfair trade practices, and the prevention of the formation of unlawful monopolies. In some embodiments, the set of rules comprises at least one rule relating to the sale of securities to persons living in states in which the securities are not registered
for sale.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Givot discussed above, a step for including securities not previously registered, as taught by Wenger. Givot teaches a system for operating an on-demand auction. It would have been obvious for Givot to include securities that have not been previously registered in his auction system so as to increase the amount of securities that can participate in the auction. Since the claimed invention is merely a combination of old elements, Givot’s auction system and Wenger’s step for including securities that have not been registered, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 16:
Givot and Wenger teach each and every element of Claim 1 above.
Givot further teaches:
the computer platform is further configured to generate an interactive graphical user interface (GUI) comprising one or more user tools on a display of a computing device, the computer platform configured to receive one or more user inputs via one or more user tools of the interactive GUI, associated with the electronic auction. (See Givot, Col. 33, lines 1 – 4 (The system includes a permanent storage such as a disk drive, a communications port for handling communications with external devices, and user interface devices, including a display, keyboard, mouse, etc.))

Claim 17:
Givot teaches:
A method, the method comprising: receiving, by a computer platform, from among one or more entity systems via one or more communication networks, one or more electronic order messages, at least one message among the one or more electronic order messages including an order of a predetermined order type comprising sell order information associated with an entity having securities  *  *  *  for transactions with the computer platform, the computer platform comprising at least one processor and non-transitory memory; (See Givot, Col. 21, lines 44 – 46 (During the SNAP Auction Period, the Trading Center continues to receive new inbound orders in the Auction Instrument.))

identifying, by the computer platform, from among the one or more electronic order messages, one or more requests for participation in an electronic auction associated with the computer platform, the one or more requests including auction-only order information, at least one request among the one or more requests including the order of the predetermined order type; See Givot, Col.5, lines 4 – 10 (If the Matching Engine determines that a particular SNAP Order meets all prerequisites that are either required by the system or method described herein or set by the Trading Center as part of the Trading Center's embodiment, the Matching Engine initiates an on-demand SNAP Auction for that Financial Instrument.))

determining, by the computer platform, an auction price for the electronic auction; (See Givot, Abstract (system computes the auction price), Fig. 6, 606 (Calculate the SNAP Auction Price at which a single price auction can be conducted.), Col. 6. Lines 58 – 65 (At this point, all orders to be included in the SNAP Auction are present in the Matching Engine at this time. If the rules and regulations related to the trading of this Financial Instrument require that Satisfaction Orders be sent, then all protected quotations from other Trading Centers are included in the calculation of the SNAP Auction Price. At the end of the SNAP Auction Pricing Process, the SNAP Auction Price is determined.))

determining, by the computer platform, whether the sell order information in the order of the predetermined order type meets at least one predetermined auction condition based on the auction price; (See Givot, Col.5, lines 4 – 10 (If the Matching Engine determines that a particular SNAP Order meets all prerequisites that are either required by the system or method described herein or set by the Trading Center as part of the Trading Center's embodiment, the Matching Engine initiates an on-demand SNAP Auction for that Financial Instrument.))

when the sell order information meets the at least one predetermined auction condition: permitting, by the computer platform, the order to participate in the electronic auction, such that the order is executed in full in the electronic auction via an auction engine of the computer platform; and (See Givot, Col.5, lines 4 – 10 (If the Matching Engine determines that a particular SNAP Order meets all prerequisites that are either required by the system or method described herein or set by the Trading Center as part of the Trading Center's embodiment, the Matching Engine initiates an on-demand SNAP Auction for that Financial  Instrument.))

when the sell order information does not meet the at least one predetermined auction condition: cancelling, by the computer platform, the electronic auction. (See Givot, Col.5, lines 64 - 67 (The Matching Engine cancels each Resting Order which contains a CANCEL ON SNAP AUCTION order modifier. This modifier indicates that the order should not participate in a SNAP auction.))

Givot does not teach, however, Wenger teaches:
securities not previously registered  (See Wenger, Par. 27 (In some embodiments, the set of rules comprises at least one rule relating to the sale of securities to persons living in states in which the securities are not registered for sale.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Givot discussed above, a step for including securities not previously registered, as taught by Wenger. Givot teaches a system for operating an on-demand auction. It would have been obvious for Givot to include securities that have not been previously registered in his auction system so as to increase the amount of securities that can participate in the auction. Since the claimed invention is merely a combination of old elements, Givot’s auction system and Wenger’s step for including securities that have not been registered, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18:
Givot and Wenger teach each and every element of Claim 17 above.
Givot further teaches:
performing, by the auction engine, the electronic auction when said order of the predetermined order type is permitted to participate, to generate at least one matched order from among the one or more requests for participation.  (See Givot, Col. 7, lines 46 – 67 (The Matching Engine now calculates the SNAP Auction Price APr as a single price at which buy and sell orders in the Order Book can be matched. During this process, the Matching Engine assumes that bids and offers in other Trading Centers will be satisfied by sending Satisfaction Orders, and the Matching Engine takes those bids and offers into consideration in determining the SNAP Auction Price. All orders in the Order Book are ranked based on their Working Price and therefore, applicable rules and regulations constraining the execution prices of an order (e.g., Reg NMS and Reg SHO for a Reg NMS Security) are reflected in the calculation of the SNAP Auction Price. The SNAP Auction Price will always set so that, if all Satisfaction Orders are fully executed, when those executions are allocated to Resting Orders and the remaining Resting Orders are matched at the SNAP Auction Price, the remaining Order Book will be neither Locked nor Crossed. In certain instances, there may be more than one Auction Price at which all of the conditions above can be met. The present system and method allow for the Trading Center to determine which of multiple possible SNAP Auction Prices to use under such circumstances.))

Claim 19:
Givot and Wenger teach each and every element of Claim 17 above.
Givot further teaches:
performing, by the computer platform, an allocation of the one or more requests for participation, the allocation including one or more of ranking and pricing the one or more requests for participation based on the auction price. (See Givot, Col. 7, lines 46 – 67 (The Matching Engine now calculates the SNAP Auction Price APr as a single price at which buy and sell orders in the Order Book can be matched. During this process, the Matching Engine assumes that bids and offers in other Trading Centers will be satisfied by sending Satisfaction Orders, and the Matching Engine takes those bids and offers into consideration in determining the SNAP Auction Price. All orders in the Order Book are ranked based on their Working Price and therefore, applicable rules and regulations constraining the execution prices of an order (e.g., Reg NMS and Reg SHO for a Reg NMS Security) are reflected in the calculation of the SNAP Auction Price. The SNAP Auction Price will always set so that, if all Satisfaction Orders are fully executed, when those executions are allocated to Resting Orders and the remaining Resting Orders are matched at the SNAP Auction Price, the remaining Order Book will be neither Locked nor Crossed. In certain instances, there may be more than one Auction Price at which all of the conditions above can be met. The present system and method allow for the Trading Center to determine which of multiple possible SNAP Auction Prices to use under such circumstances.))

Claim 22:
Givot and Wenger teach each and every element of Claim 17 above.
Givot further teaches:
the at least one predetermined auction condition includes one or more of the auction price being within a price range indicated in a registration statement associated with the entity, the order of the predetermined type being present in the electronic auction and the auction price fully executing the order of the predetermined order type in the electronic auction.  (See Givot, Col. 6, lines 1 – 14 (Its use is advantageous because if an order is sitting in the order book beforehand and the person placing the order does not want to be locked in for the time period of an auction (because cancels are not allowed during the auctions, and someone who has submitted a limit price order that is resting in the book may not want to be subject to adverse market movement while being unable to cancel that order during a SNAP Auction), the order can be originally submitted with a cancel on SNAP auction order modifier. If this is the case, the order is automatically canceled by the Matching Engine when a SNAP auction occurs. Put simply, this modifier allows one to participate in the market with their order, but not be forced to go into an auction which comes upon the order with no warning.))

Claim 23:
Givot and Wenger teach each and every element of Claim 17 above.
Givot further teaches:
the at least one auction includes an opening auction for direct limit orders. (See Givot, Col. 6, lines 1 – 14 (Its use is advantageous because if an order is sitting in the order book beforehand and the person placing the order does not want to be locked in for the time period of an auction (because cancels are not allowed during the auctions, and someone who has submitted a limit price order that is resting in the book may not want to be subject to adverse market movement while being unable to cancel that order during a SNAP Auction), the order can be originally submitted with a cancel on SNAP auction order modifier. If this is the case, the order is automatically canceled by the Matching Engine when a SNAP auction occurs. Put simply, this modifier allows one to participate in the market with their order, but not be forced to go into an auction which comes upon the order with no warning.))

Claim 24:
Givot and Wenger teach each and every element of Claim 17 above.
Givot further teaches:
performing, by the computer platform, a verification of one or more message characteristics of each message of the one or more electronic order messages. (See Givot, Col. 9, lines 20-25 (The Matching Engine resumes real time processing of order, cancel, and cancel/replace messages. New messages are placed in the FIFO queue created and described above. All queued order, cancel, and cancel/replace messages which have been queued during the SNAP Auction Cycle are now processed in the sequence in which they were received until the queue is empty.))

Claim 25:
Givot and Wenger teach each and every element of Claim 24 above.
Givot further teaches:
verification includes one or more of a risk check evaluation, an evaluation of order type, an evaluation of one or more order characteristics and an evaluation for at least one of missing data and incorrect data. (See Givot, Col. 9, lines 20-25 (The Matching Engine resumes real time processing of order, cancel, and cancel/replace messages. New messages are placed in the FIFO queue created and described above. All queued order, cancel, and cancel/replace messages which have been queued during the SNAP Auction Cycle are now processed in the sequence in which they were received until the queue is empty.))

Claim 26:
Givot and Wenger teach each and every element of Claim 24 above.
Givot further teaches:
generating, by the computer platform, at least one outgoing message to at least one destination entity for at least one among the one or more electronic order messages responsive to the verification. (See Givot, Col. 9, lines 33 - 41 (The Matching Engine now publishes its current quote and that portion of the Order Book which it would normally publish during the Open Trading State. Once the current quote and Order Book contents have been published (if Order Book data is normally published), the Matching Engine resumes real time publication of changes to the Auction Instrument's current quote and changes to the contents of the Order Book (if Order Book data is normally published).))

Claim 27:
Givot and Wenger teach each and every element of Claim 24 above.
Givot further teaches:
routing, by the computer platform, at least one electronic message among the one or more electronic messages to an order book storage structure or an execution destination responsive to the verification.  (See Givot, Col. 9, lines 33 - 41 (The Matching Engine now publishes its current quote and that portion of the Order Book which it would normally publish during the Open Trading State. Once the current quote and Order Book contents have been published (if Order Book data is normally published), the Matching Engine resumes real time publication of changes to the Auction Instrument's current quote and changes to the contents of the Order Book (if Order Book data is normally published).))

Claim 28:
Givot and Wenger teach each and every element of Claim 17 above.
Givot further teaches:
storing, by the computer platform, the order of the predetermined order type in an order book storage structure, prior to the electronic auction, when another order of the same predetermined order type does not exist on the order book storage structure. (See Givot, Col. 9, lines 33 - 41 (The Matching Engine now publishes its current quote and that portion of the Order Book which it would normally publish during the Open Trading State. Once the current quote and Order Book contents have been published (if Order Book data is normally published), the Matching Engine resumes real time publication of changes to the Auction Instrument's current quote and changes to the contents of the Order Book (if Order Book data is normally published).))

Claim 29:
Givot and Wenger teach each and every element of Claim 17 above.
Givot does not teach, however, Wenger teaches:
entity having the securities not previously registered for transactions with the computer platform includes a registration statement issued by a regulatory authority entity. (See Wenger, Par. 16 (In some embodiments, the set of rules comprises at least one of a law, a regulation, and an administrative rule. In some embodiments, the set of rules comprises at least one rule relating to at least one of insider trading and naked short selling. In some embodiments, the set of rules comprises at least one rule relating to at least one of prohibited collusion, unfair trade practices, and the prevention of the formation of unlawful monopolies. In some embodiments, the set of rules comprises at least one rule relating to the sale of securities to persons living in states in which the securities are not registered
for sale.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Givot discussed above, a step for including securities not previously registered, as taught by Wenger. Givot teaches a system for operating an on-demand auction. It would have been obvious for Givot to include securities that have not been previously registered in his auction system so as to increase the amount of securities that can participate in the auction. Since the claimed invention is merely a combination of old elements, Givot’s auction system and Wenger’s step for including securities that have not been registered, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 30:
Givot and Wenger teach each and every element of Claim 17 above.
Givot further teaches:
generating, by the computer platform, an interactive graphical user interface (GUI) comprising one or more user tools on a display of a computing device; and 45 EAST\184533592.1receiving, by the computer platform, one or more user inputs via one or more user tools of the interactive GUI, associated with the electronic auction. (See Givot, Col. 33, lines 1 – 4 (The system includes a permanent storage such as a disk drive, a communications port for handling communications with external devices, and user interface devices, including a display, keyboard, mouse, etc.))

Claims 5 - 7 and 20 -21 are rejected under 35 U.S.C. 103 as being anticipated by Givot, US 9,747, 643 B1, (“Givot”), in view of Wenger et al., US 2011/0016033 A1, (“Wenger”), in further view of Kolten et al., US 2009/0313160 A1, (“Kolten”).      

Claim 5:
Givot and Wenger teach each and every element of Claim 1 above.
Givot and Wenger do not teach, however, Kolten teaches:
the computer platform is configured to parse the at least one message to identify said order of the predetermined order type based on at least one order type indication in the least one message.  (See Kolten, Par. 43 (In step 405, the message router 206 performs partial parsing of the message to read information in the message that identifies the particular market exchange 106a-106n to which the message is directed.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Givot and Wenger discussed above, a step for parsing messages, as taught by Kolten. Givot teaches a system for operating an on-demand auction. Wenger teaches a step for including securities not previously registered. It would have been obvious for Givot and Wenger to include a step for parsing security order messages so as to efficiently process the auction process. Since the claimed invention is merely a combination of old elements, Givot’s auction system, Wenger’s step for including securities that have not been registered and Kolten’s step for parsing order messages, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 6:
Givot, Wenger and Kolten teach each and every element of Claim 5 above.
Givot further teaches:
the computer platform is configured to verify one or more order characteristics and at least one entity characteristic of the identified order.  (See Givot, Col. 9, lines 20-25 (The Matching Engine resumes real time processing of order, cancel, and cancel/replace messages. New messages are placed in the FIFO queue created and described above. All queued order, cancel, and cancel/replace messages which have been queued during the SNAP Auction Cycle are now processed in the sequence in which they were received until the queue is empty.))

Claim 7:
Givot, Wenger and Kolten teach each and every element of Claim 6 above.
Givot further teaches:
the one or more order characteristics include one or more of an order type indication comprising a limit on open indication, a price indication within a price range indicated in a registration statement associated with the entity, a size indication matching a size indicated in the registration statement, and a value indication matching a value indicated in the registration statement, and (See Givot, Col. 6, lines 1 - 14 (Its use is advantageous because if an order is sitting in the order book beforehand and the person placing the order does not want to be locked in for the time period of an auction (because cancels are not allowed during the auctions, and someone who has submitted a limit price order that is resting in the book may not want to be subject to adverse market movement while being unable to cancel that order during a SNAP Auction), the order can be originally submitted with a cancel on SNAP auction order modifier. If this is the case, the order is automatically canceled by the Matching Engine when a SNAP auction occurs. Put simply, this modifier allows one to participate in the market with their order, but not be forced to go into an auction which comes upon the order with no warning.))

Givot does not teach, however, Wenger teaches:
the at least one entity characteristic includes a message sending indication comprising a designated broker dealer entity previously registered with the computer platform. (See Wenger, Par. 10 (System and method that gathers and manipulates shareholder information or data which, based upon the information
or data, checks for compliance issues.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Givot discussed above, a step for checking shareholder data or information for compliance issues, as taught by Wenger. Givot teaches a system for operating an on-demand auction. It would have been obvious for Givot to a step for checking data for compliance issues so as to insure that the auction is proper and efficient. Since the claimed invention is merely a combination of old elements, Givot’s auction system and Wenger’s step for including securities that have not been registered, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 20:
Givot and Wenger teach each and every element of Claim 17 above.
Givot further teaches:
verifying, by the computer platform, one or more order characteristics and at least one entity characteristic of the identified order. (See Givot, Col. 9, lines 20-25 (The Matching Engine resumes real time processing of order, cancel, and cancel/replace messages. New messages are placed in the FIFO queue created and described above. All queued order, cancel, and cancel/replace messages which have been queued during the SNAP Auction Cycle are now processed in the sequence in which they were received until the queue is empty.))

Givot and Wenger do not teach, however, Kolten teaches:
parsing, by the computer platform, the at least one message to identify said order of the predetermined order type based on at least one order type indication in the least one message; and (See Kolten, Par. 43 (In step 405, the message router 206 performs partial parsing of the message to read information in the message that identifies the particular market exchange 106a-106n to which the message is directed.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Givot and Wenger discussed above, a step for parsing messages, as taught by Kolten. Givot teaches a system for operating an on-demand auction. Wenger teaches a step for including securities not previously registered. It would have been obvious for Givot and Wenger to include a step for parsing security order messages so as to efficiently process the auction process. Since the claimed invention is merely a combination of old elements, Givot’s auction system, Wenger’s step for including securities that have not been registered and Kolten’s step for parsing order messages, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 21:
Givot, Wenger and Kolten teach each and every element of Claim 20 above.
Givot further teaches:
the one or more order characteristics include one or more of an order type indication comprising a limit on open indication, a price indication within a price range indicated in a registration statement associated with the entity, a size indication matching a size indicated in the registration statement, and a value indication matching a value indicated in the registration statement, and (See Givot, Col. 6, lines 1 - 14 (Its use is advantageous because if an order is sitting in the order book beforehand and the person placing the order does not want to be locked in for the time period of an auction (because cancels are not allowed during the auctions, and someone who has submitted a limit price order that is resting in the book may not want to be subject to adverse market movement while being unable to cancel that order during a SNAP Auction), the order can be originally submitted with a cancel on SNAP auction order modifier. If this is the case, the order is automatically canceled by the Matching Engine when a SNAP auction occurs. Put simply, this modifier allows one to participate in the market with their order, but not be forced to go into an auction which comes upon the order with no warning.))

Givot does not teach, however, Wenger teaches:
the at least one entity characteristic includes a message sending indication comprising a designated broker dealer entity previously registered with the computer platform. (See Wenger, Par. 10 (System and method that gathers and manipulates shareholder information or data which, based upon the information
or data, checks for compliance issues.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Givot discussed above, a step for checking shareholder data or information for compliance issues, as taught by Wenger. Givot teaches a system for operating an on-demand auction. It would have been obvious for Givot to a step for checking data for compliance issues so as to insure that the auction is proper and efficient. Since the claimed invention is merely a combination of old elements, Givot’s auction system and Wenger’s step for including securities that have not been registered, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        1/28/2022